DETAILED ACTION
Claims 1-6 and 15 were rejected in Office Action mailed on 12/21/2021.
Applicant filed a response, amended claims 1-2, and added claims 20-21 on 02/04/2022.
Claims 1-21 are pending.
Claims 1-6, 15 and 20-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 is added to recite, “the platinum particles being substantially spherical in shape” (emphasis added).  While there is support for a measurement to determine a particle size distribution, “For the determination of the particle size distribution with the Dv(R) function, it is assumed that an ensemble of homogenous, non-interacting, spherical particles is present” (specification, page 15), there is no support to recite “the platinum particles being substantially spherical in shape”, as presently claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is added to recite, “the platinum particles being substantially spherical in shape” (emphasis added).  However, it is unclear what it would be considered as “substantially spherical in shape”, e.g. it is unclear if a bar with all curved corners or an oval shape would be considered as substantially spherical in shape, etc. The examiner interprets as platinum particles having any shape with at least one curved corner. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-6, 15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. WO2017/059192 A1 (Wan) (published on April 6th, 2017, provided in IDS received on 04/20/2020), in view of Edward et al., Handbook of Industrial Mixing: Science and Practice, John Wiley & Sons, Inc., 2004 (Edward).
Regarding claims 1-6 and 15, Wan discloses procedures for the preparation of a 1 wt.%Pt/C catalyst (Wan, p[0105]); embodiment Method 1a comprises: 
Activated carbon (15.0 g) (i.e., a support material in the form of carbon particles) was suspended to form a slurry in de-ionized water (approx. 150 mL) with stirring for about 20 minutes. 
The pH of the resulting slurry was pH 8.48. A solution of Η2ΡtCl6.6Η2O (i.e., a platinum (IV) compound) (0.40 g) in de-ionized water (approx. 15 mL) was added dropwise to the carbon slurry over a period of about 15 minutes. 
The pH of the resulting slurry dropped to pH 5.17 upon the completion of addition of the platinum solution. The resulting slurry was stirred for another 30 minutes at ambient temperature. 
The pH was adjusted to about pH 4.50 with 1 M HCl solution. The slurry was then heated to 60°C over approximately 30 minutes while the pH was maintained at about pH 4.50 by addition of 1 M NaOH solution. 
Upon reaching the temperature of 60°C, the pH of the slurry was increased by an increment of 0.5 every 5 minutes with addition of 1 M NaOH solution until about pH 6.00. 
and pH 6.0 (i.e., impregnating of the support material takes place at a pH of the aqueous medium of 4.5 to 6.0), and then cooled to below approximately 50°C. 
A solution of NaBH4 (i.e., a reducing agent) in 14 M NaOH (12 wt.%, 0.50 g) was diluted to 5 mL with de-ionized water; and the diluted solution was added dropwise to the aforementioned prepared slurry over 5 minutes. 
The stirring was continued for another 10 minutes after the addition, and then heated to approximately 50°C with an ending pH of 8.49 (i.e., contacting the impregnated support material with a reducing agent, wherein at a pH in a range of 6 to 8.49, which overlaps with the presently claimed pH range of 3.5 to 6.0.) (Wan, p[0106]). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Wan further discloses images of the surface of a prepared platinum on carbon catalyst in in Fig. 6 and Fig. 7 (Wan, Fig. 6 and Fig. 7), which shows the produced platinum particles on the carbon support (reading upon to produce platinum particles on the support material).

Wan does not explicitly disclose “wherein a Reynolds number of the stirrer is at least 50,000”, or “wherein the Reynolds number of the stirrer in step (ii) lies in the range of 75,000-180,000” or “wherein the Reynolds number of the stirrer in step (ii) lies in the range of 90,000-150,000”.
Reynolds numbers (i.e., impeller Reynolds number or Reynolds number of the stirrer) higher than about 104, wherein the impeller Reynolds number is defined as Re=ρND2/ µ (Edward, p. 345, Chapter 6, 3rd paragraph).
As Edward expressly teaches, turbulence is central to much of liquid mixing technology and all of the typical processes (reaction, mass transfer etc.,) are dramatically affected by its presence (Edward, Chapter 2, page 19, 1st paragraph, lines 1-4).
Edward is analogous art as Edward is drawn to general mixing study, a requirement for all chemical reactions.
In light of the motivation of achieving turbulent flow (i.e., Reynolds number higher than about 104) as taught by Edward, it therefore would be obvious to a person of ordinary skill in the art to select a Reynolds number of the preparation of a 1 wt.%Pt/C catalyst of Wan that is higher than about 104, including the presently claimed ranges, in order to achieve turbulent mixing and desirable chemical reaction results in Wan, and thereby arrive at the claimed invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claims 20-21, as applied to claim 1, Wan further discloses the hydrogenation catalyst comprises platinum metal particles of a size up to 10 nm in their largest dimension and no more than about 10% (number basis) of the platinum metal particles are less than 2 nm in 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Furthermore, Wan discloses images of the hydrogenation catalyst comprises platinum metal particles in Fig. 6 and Fig. 7 (Wan, Fig. 6 and Fig. 7), wherein the platinum particles are shown to be substantially spherical in shape and having a size of 2-5 nm, which would necessarily overlap that presently claimed.

Although there is no disclosure that the test method is conformity with small-angle x-ray scattering, given that Wan discloses particle size distribution as the presently claimed and absent evidence criticality how the particle size distribution is measured, it is an examiner's position that particle size distribution disclosed by Wan to meet the claim limitation.


Response to Amendment
In response to the amended claim 1, the previous 35 U.S.C. 112(b) are withdrawn. 
In response to the amended claim 1, which recites, “to produce platinum particles on the support material”. It is noted that the referenced teaching from Wan in view of Edward would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Wan in view 
In response to Applicant’s argument “Furthermore, as discussed below with regard to Meng, one or ordinary skill in the art would not be motivated to perform step (ii) at the instantly claimed pH range to form platinum particles based upon the combined teachings of Wan and Meng.” (p. 7). This is found persuasive, and therefore, the previous 35 U.S.C. 103 rejections over Wan in view of Edward and Meng are withdrawn.

Applicant primarily argues:
“The inventors surprisingly found that a high degree of dispersion of platinum particles on a support material with a simultaneously very low percentage of unsupported platinum particles is achieved when a pH in the range of 3.5-6.0 and a sufficiently high Reynolds number of a stirrer of at least 50,000 (i.e., a sufficiently turbulent mixing of the aqueous medium) are utilized for instantly claimed reduction step (ii). Id. at, e.g., [0017]… These surprising results are illustrated in Example 1 and Comparative Examples 1 and 2... Such unexpected results would not have been anticipated by one of ordinary skill based upon the teachings of Wan and Paul.”

Remarks, p. 6-7

The Examiner respectfully traverses as follows:
The data to show advantageous effects by using a pH in the range of 3.5-6.0 and a Reynolds number of a stirrer of at least 50,000 during step (ii) in the present invention is not persuasive. 
Firstly, the data is not commensurate in scope with the claims. The data only shows the preparation of a catalyst composition using a specific amount and a specific type of a support material (i.e., Vulcan® XC72-R), with a specific Reynolds number of the stirrer (i.e., 100,854), at a specific pH during step (ii) (i.e., 5.1). While the present claims broadly recite, a method for the production of producing a catalyst composition, the method comprising: (i) impregnating, in an aqueous medium, using any amount and any type of a support material in the form of carbon 
Secondly, the data does not show using the upper- and lower-ends of the pH range and the Reynolds number of the stirrer. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of contacting the impregnated support material with a reducing agent in the aqueous medium while stirring with a stirrer at a pH in the range of 3.5-6.0 to produce platinum particles on the support material, wherein a Reynolds number of the stirrer is at least 50,000.
Therefore, the data to show advantageous effects of using a pH in the range of 3.5-6.0 and a Reynolds number of a stirrer of at least 50,000 during step (ii) is unpersuasive.
	
Applicant further argues:
“The Office, on page 5 of the Office action, asserts Wan teaches a method where a solution of NaBH4 is added dropwise, over a five minute period, to a slurry of activated carbon and a dissolved platinum (IV) compound at pH 6.0… Clearly, the pH of Wan's solution is only at 6.0 during the very early stages, if not at only the beginning, of the NaBH4 solution addition and rises over the course of the addition to 8.49. One of ordinary skill would readily appreciate the bulk of the NaBH4 solution addition occurs above a pH of 6.0, which outside of the claimed pH range.”



The Examiner respectfully traverses as follows:
Given the opening transitional phrase, “comprise”, recited in claim 1, the present claim does not exclude the use of an additional pH range.
Further, given Wan in view of Edward discloses the presently claimed steps (i) and (ii), as set forth on pages 5-6 above, Wan in view of Edward meets the present claims.

Applicant further argues:
“As can be seen from the above, the passage of Paul relied upon by the Office merely identifies the range on Reynolds number in which turbulent flow conditions are met. Paul does not teach or suggest, however, that any Reynolds number above 104 can or should be used in any chemical reaction, let alone a reduction reaction in a solution containing solids (i.e., carbon particles) and dissolved reagents.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
As set forth on pages 6-7 above, Edward teaches turbulence in mixing applications (Edward, Chapter 2, page 19). Edward specifically teaches fully turbulent conditions are achieved at Reynolds numbers higher than about 104 (Edward, p. 345, Chapter 6, 3rd paragraph), which overlaps the presently claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Additionally, given Edward provides proper motivation to combine, namely turbulence is central to much of liquid mixing technology and all of the typical processes (reaction, mass transfer etc.,) are dramatically affected by its presence (Edward, Chapter 2, page 19, 1st paragraph, lines 1-4), it is the examiner’s position that it would be obvious to one of ordinary skill in the art to select a Reynolds number of the preparation of a 1 wt.%Pt/C catalyst of Wan that is higher than about 104, including the presently claimed range, in order to achieve turbulent mixing and desirable chemical reaction results in Wan, absent evidence to contrary.

Applicant further argues:
“More relevant to independent claim 1, Paul actually teaches that the turbulent mixing in a solid-liquid mixing process is achieved at 1000 < Re < 35 x 104 (i.e., 35,000), which is well below the instantly claimed Reynolds number range. See Paul at p. 552, Table 10-1. One of ordinary skill in the art would have no reason to use a stirrer with a Reynolds number in excess of 35,000 in view of Paul.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Edward, p.552 Table 10-1 discloses:

    PNG
    media_image1.png
    119
    518
    media_image1.png
    Greyscale

Firstly, the referenced data of 1000<Re<35x104 applicants pointed to should be 1000<Rep<35x104, wherein Rep is particle Reynolds number, defined on page 551 of Edward, which is different from Reynolds number of the stirrer recited in the present claim. Therefore, the referenced data 1000<Rep<35x104 is not relevant.
Secondly, the fact remains, Edward specifically teaches fully turbulent conditions are achieved at Reynolds numbers higher than about 104 (Edward, p. 345, Chapter 6, 3rd paragraph), with a proper motivation to combine, namely, turbulence is central to much of liquid mixing technology and all of the typical processes (reaction, mass transfer etc.,) are dramatically affected by its presence (Edward, Chapter 2, page 19, 1st paragraph, lines 1-4), it is the examiner’s position that it would be obvious to one of ordinary skill in the art to select a Reynolds number of the preparation of a 1 wt.%Pt/C catalyst of Wan that is higher than about 104, including the presently claimed range, in order to achieve turbulent mixing and desirable chemical reaction results in Wan, absent evidence to contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                   



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732